                                                                                                                         E-FILED
                                                                                  Tuesday, 20 November, 2018 05:06:45 PM
                                                                                              Clerk, U.S. District Court, ILCD

                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF ILLINOIS


DIRK HUGO,                                                              )
                                                                        )
              Plaintiff,                                                )
                                                                        )
              v.                                                        )       18-CV-3233
                                                                        )
IDOC, LT. DOUGLAS GOODING,                                              )
C/O BRANDT A. MOUNTIAN,                                                 )
WARDEN CAMERON WATSON,                                                  )
DIRECTOR JOHN BALDWIN, and                                              )
JULIA HUSTON,                                                           )
                                                                        )
                                                                        )
              Defendants.                                               )


                                                          MERIT REVIEW OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

              Plaintiff proceeds pro se from his incarceration in

Pinckneyville Correctional Center. His Complaint is before the Court

for a merit review pursuant to 28 U.S.C. § 1915A. This section

requires the Court to identify cognizable claims stated by the

Complaint or dismiss claims that are not cognizable.1 In reviewing

the complaint, the Court accepts the factual allegations as true,


                                                            
1
  A prisoner  who has had three prior actions dismissed for failure to state a claim or as frivolous or malicious can 
no longer proceed in forma pauperis unless the prisoner is under “imminent danger of serious physical injury.”  28 
U.S.C. § 1915(g). 

                                                                Page 1 of 11 
 
liberally construing them in Plaintiff's favor and taking Plaintiff’s

pro se status into account. Turley v. Rednour, 729 F.3d 645, 649

(7th Cir. 2013). However, conclusory statements and labels are

insufficient. Enough facts must be provided to "'state a claim for

relief that is plausible on its face.'" Alexander v. U.S., 721 F.3d

418, 422 (7th Cir. 2013)(quoted cite omitted).

                              Allegations

     On November 16, 2017, Plaintiff went to the health care unit

at Western Illinois Correctional Center to receive medication. When

Defendant Nurse Huston gave Plaintiff his medicine, Plaintiff asked,

“Nurse Huston, how is it that you get more gorgeous every time I

see you?” Plaintiff maintains that he was only offering a polite

compliment. The other inmates in the waiting area laughed, and

Nurse Huston allegedly became embarrassed. Plaintiff alleges that

he apologized to Nurse Huston for embarrassing her.

     Shortly after Plaintiff returned to his cell he was handcuffed

and walked to segregation. Plaintiff then received a disciplinary

report written by Nurse Huston charging Plaintiff with intimidation

or threats, dangerous communications, and insolence. Nurse

Huston described her interaction with Plaintiff as follows:

                                Page 2 of 11 
 
      [Inmate Hugo] was sitting in the health care waiting
     room with four other inmates. Inmate Hugo asked this
     nurse for his medication. After issuing inmate Hugo his
     medication he stated, “Nurse Huston can I ask you a
     question.” I then asked what. Hugo responded “Why is
     it every time I see you, you look more and more
     gorgeous.” This nurse walked away from the cage. After
     inmate Hugo’s statement, the other four inmates in the
     waiting room became verbally engaged in Hugo’s
     statement and began laughing, drawing attention to this
     nurse and causing a disturbance in the waiting room.
     This nurse had my back turned to the waiting room and
     Hugo stated, “What’s wrong Ms Huston, are you
     blushing.” This nurse responded “I am just trying to
     figure out why you think that is acceptable behavior or
     acceptable comments.” Inmate Hugo began laughing and
     smiling. This nurse felt threatened by Hugo’s statements
     and behavior and that he encouraged the other inmates
     to think that those comments and behavior is acceptable
     behavior, when it is not. (Offender Disciplinary Report
     attached to Complaint, d/e 1-1, p. 8.)

     Plaintiff was found guilty of all three charges, receiving a

punishment of three months grade demotion and segregation,

one month loss of good time, and a disciplinary transfer to

Pinckneyville Correctional Center, where Plaintiff remains

incarcerated. Through the pursuit of internal remedies,

Plaintiff was able to obtain the deletion of the dangerous

communications and intimidations charges. The insolence

charge still stands, but Plaintiff’s segregation as a listed

punishment was deleted because segregation is not an

                                Page 3 of 11 
 
allowable punishment for insolence. The deletion was too late

because Plaintiff had already served his three months in

segregation.

     During his segregation in the Pinckneyville Correctional

Center, Plaintiff allegedly was unable to communicate with his

loved ones because he could not use the phone or obtain

envelopes to send letters. Plaintiff was confined to his cell 24

hours per day except for 1-2 short yard periods per week

which at times were cancelled due to weather. Plaintiff was

not allowed his electronics, daily showers, or law library

access to pursue his ongoing cases, and he allegedly

experienced physical and mental injury from his isolation and

tight quarters. He was denied prescribed physical therapy and

allegedly suffered verbal abuse by staff.

     Plaintiff maintains that Nurse Huston wrote the report to

retaliate against Plaintiff for testifying in another inmates’ civil

rights action against a Western Illinois correctional officer the

day before, Bolden v. Law, 16-cv-3097. Plaintiff believes that

unidentified officers at Western told Nurse Huston what to

write in her disciplinary report.

                                Page 4 of 11 
 
                            Analysis

     Plaintiff contends that his interaction with Nurse Huston

obviously did not support disciplinary charges for dangerous

communications or intimidation/threats, the only charges that

carried segregation as a possible punishment. A dangerous

communication is defined by the IDOC rules as “engaging in

verbal or written communication that is likely to encourage

violence against persons or that is likely to disrupt or

endanger the safety and security of the facility, including but

not limited to escape plans and manufacturing of weapons.”

Intimidation or threats is described as “[e]xpressing by words,

actions or other behavior an intent to cause harm to any

person or property that creates the reasonable belief that

physical, monetary, or economic harm to that person or to

another will result; . . . .” (IDOC rules attached to Compl., d/e

1-1 p. 16.)

      Plaintiff’s argument is essentially a procedural due

process argument that the guilty finding was not supported by

some evidence because the facts in Nurse Huston’s

disciplinary report did not on their face meet the elements of

                               Page 5 of 11 
 
the more serious charges. Superintendent v. Hill, 472 U.S.

445, 455 (1985)(procedural due process requires that “some

evidence” support the decision.)

     Procedural due process protections are required only

when the deprivation suffered is an "atypical and significant

deprivation in relation to the ordinary incidents of prison life."

Sandin v. Conner, 115 S.Ct. 2293, 2301 (1995). In the prison

environment, placement in segregation for relatively short

periods of time is generally not an atypical and significant

deprivation. Sandin, 115 S.Ct. at 2301 (1995) (finding no

constitutionally protected liberty interest in avoiding 30 days

of segregation). The length of the segregation and the

conditions endured both determine whether a constitutional

liberty interest is implicated.

    Whether Plaintiff’s three-month segregation amounted to

a serious enough deprivation to trigger procedural due process

rights is doubtful. See, e.g., Hardaway v. Meyerhoff, 734 F.3d

740, 744 (7th Cir. 2013)(six months in disciplinary segregation

did not trigger procedural due process where inmate was “not

deprived of all human contact and was permitted to use the

                                  Page 6 of 11 
 
shower and prison yard once every week)(finding qualified

immunity); Marion v. Columbia Correction Inst., 559 F.3d 693,

697 n. 2 (7th Cir. 2009)(listing cases finding no liberty interest

in avoiding "relatively short periods of segregation" from 2 days

to 90 days); Lekas v. Briley, 405 F.3d 602 (7th Cir. 2005)(90

days combined segregation in Stateville did not trigger

procedural due process protections); Beamon v. Pollard, 711

Fed.Appx. 794 (7th Cir. 2018)(not published in Fed.Rptr.)(135

days in segregation did not trigger procedural due process

protections absent atypical segregation conditions); but see

Toston v. Thurmer, 689 F.3d 828 (7th Cir. 2012)(remanding for

determination of whether 90 days in segregation was an

atypical and significant deprivation). Plaintiff’s description of

his disciplinary segregation does not seem significantly

harsher as compared to other kinds of segregation or the

normal prison environment.2

              Even if Plaintiff’s segregation were harsh enough to

trigger procedural due process rights, Nurse Huston’s

                                                            
2
  Plaintiff lost good time on the insolence charge, which means a procedural due process challenge to the 
insolence charge is barred under Heck v. Humphrey, 512 U.S. 477, 487 (1994), but he is not contesting the 
insolence charge. 

                                                               Page 7 of 11 
 
description of the incident in her report was enough evidence

to support the committee’s guilty finding on at least the

dangerous communication charges. An individual could

conclude from that description that Nurse Huston reasonably

perceived Plaintiff’s behavior as embarrassing, harassing,

intimidating, and a threat to Nurse Huston’s authority, and,

therefore, “likely to disrupt or endanger the safety and security

of the facility.” That Plaintiff did not intend his behavior to be

taken that way does not preclude Nurse Huston from drawing

her own conclusions from her own experiences and from the

prison context. That the charges were eventually deleted on

appeal means only that reasonable minds may differ on

interpreting Plaintiff’s behavior. See Hill, 472 U.S. at 455 (The

“some evidence” standard is a lenient one); Lagerstrom v.

Kingston, 463 F.3d 621, 624 (7th Cir. 2006)(“The fact that the

[prison disciplinary] outcome was eventually overturned does

not mean that the hearing failed to satisfy minimal procedural

requirements.”); Hopson v. Superintendent, 2014 WL 129320 *

3 (N.D. Ind.)(not published in F.Supp.)(“Even if [prisoner’s]

letter might be open to another interpretation, this does not

                                Page 8 of 11 
 
mean his due process rights were violated when the hearing

officer concluded that the letter was threatening. To be

constitutionally adequate, the evidence need not point to only

one logical conclusion; rather, the question is whether there is

some evidence to support the hearing officer's determination.”)

Plaintiff does not state a procedural due process claim.

     Plaintiff also pursues a retaliation claim. However,

Plaintiff’s allegation that Nurse Huston was motivated by

retaliation for Plaintiff’s testimony in the Bolden case is too

speculative and conclusory. EEOC v. Concentra Health Serv.,

Inc., 496 F.3d 773, 776 (7th Cir. 2007)(factual “allegations

must plausibly suggest that the plaintiff has a right to relief,

raising that possibility above a ‘speculative level.’”)(quoted cite

omitted). The hearing in Bolden regarded whether the inmate

had exhausted his administrative remedies on the inmate’s

claim involving a strip search in the Western Illinois

Correctional Center. The only defendant in the Bolden case

was Bryon Law, a correctional officer. Bryon Law is not a

defendant in this case, and the Plaintiff in this case was not a

plaintiff in the Bolden case. The Bolden case was not about

                                Page 9 of 11 
 
Nurse Huston or the health care unit. No plausible inference

arises that Nurse Huston was even aware of the Bolden case,

much less that she knew Plaintiff had testified in that case or

that she might be motivated to trump up disciplinary charges

because of that testimony. Further, Plaintiff admits that

Plaintiff’s own comment was the reason Nurse Huston wrote

her report. If Plaintiff had not made the comment, he would

not have been disciplined.

     To the extent Plaintiff challenges the constitutionality of

his conditions in segregation in the Pinckneyville Correctional

Center, no plausible inference arises that any named

Defendants were personally responsible for those conditions.

Kuhn v. Goodlow, 678 F.3d 552. 556 (7th Cir. 2012)("'An

individual cannot be held liable in a § 1983 action unless he

caused or participated in an alleged constitutional

deprivation.'")(quoted cite omitted). Further, a claim

challenging Plaintiff’s segregation conditions in Pinckneyville

would belong in the Southern District of Illinois. This Court

does not address whether the segregation conditions described

allow a plausible inference of a constitutional violation.

                               Page 10 of 11 
 
IT IS THEREFORE ORDERED:

    1) Plaintiff's complaint is dismissed without prejudice for failure

to state a claim pursuant to 28 U.S.C. § 1915A.


    2) Plaintiff may file an amended complaint by December 18,

2018. If Plaintiff does not file an amended complaint or Plaintiff’s

amended complaint still fails to state a claim, then this action will

be dismissed for failure to state a claim and a strike will be

assessed against Plaintiff pursuant to 28 U.S.C. 1915(g). If Plaintiff

files an amended complaint, the amended complaint will replace the

original complaint. Piecemeal amendments are not permitted.


ENTERED:       November 20, 2018

FOR THE COURT:

                                   s/Sue E. Myerscough
                                    SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE




                                Page 11 of 11 
 
